Citation Nr: 1438348	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-33 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) before February 11, 2013.

2.  Entitlement to a rating higher than 70 percent for PTSD from February 11, 2013.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In February 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The record reasonably raises a claim for a total disability rating based on individual unemployability, which is not a separate claim, but a part of the claim for increase on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 2013, the Board remanded the case for further development.

In a February 2014 rating decision the RO granted an increased, 70 percent, rating for PTSD, effective February 11, 2013.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Before February 11, 2013, the Veteran's PTSD was primarily manifested by occupational and social impairment with reduced reliability and productivity.

2.  From February 11, 2013, the Veteran's PTSD has been primarily manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Before February 11, 2013, the criteria for a rating higher than 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  From February 11, 2013, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A December 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a February 2014 rating decision.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were requested.  In a July 2008 response, the Social Security Administration stated that the Veteran's records were not found and further efforts would be futile.  VA examinations were conducted in December 2010, June 2012, and January 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Increased rating

Posttraumatic stress disorder has been rated 50 percent before February 11, 2013, and 70 percent from February 11, 2013, under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The Veteran has been rated under Diagnostic Code 9411 for PTSD, which is evaluated under the General Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, the criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment for posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Rather, VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, the symptoms of posttraumatic stress disorder identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness." DSM-IV at 32. 

GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Rating prior to February 11, 2013

The most significant complaints the Veteran had regarding his PTSD prior to February 11, 2013 were depressed mood, nightmares, sleep problems, flashbacks, re-experiencing trauma, avoidance, some social isolation, diminished interested or participation in activities, anger control problems, hyper vigilance, and exaggerated startle response.

In a letter dated November 2010, the Veteran's girlfriend described the Veteran's symptoms.  She stated that they slept in different rooms as he was unable to sleep soundly due to nightmares.  The Veteran worked around the house or outside in the garden where he could be alone.  He did run errands, but only in the morning to avoid crowds.  He had a difficult time adjusting to change and would become aggravated while watching the news.  He also avoided events with large crowds.  Low flying aircrafts would startle him and cause flashbacks.

During the December 2010 VA examination, the Veteran stated that he believed that his symptoms have worsened, primarily in terms of the frequency of his nightmares.  At that time, the Veteran was receiving counseling once or twice a month.  He stated that he enjoyed relationships with an individual who he was close to and with his immediate family, but was highly avoidant of forming relationships beyond his immediate social circle.  He regularly attended social functions with his son's family, which included grandchildren.  He was living with his girlfriend who was very supportive, but they slept in separate rooms due to his sleep problems.  The Veteran's described symptoms were having a moderate impact on his day-to-day functioning.  The Veteran elected to retire in February 2010 from his job at a casino where he worked for 8 years.  He stated that he always received satisfactory job ratings, but requested to have a reduced schedule and to be moved to less high traffic floors to avoid as many people as possible, especially people of Asian descent who made him highly anxious.  The Veteran cooked and would run errands early in the morning to avoid crowds.  

On mental status examination, the Veteran was noted to have mild body odor and mild facial stubble.  He was visibly anxious.  His affect was blunted, mood congruent, and eye contact was intermittent.  His speech was generally logical, but was tangential and perseverative at times.  When discussing his Vietnam experience, the Veteran became emotional.  The Veteran was diagnosed as having moderate and chronic PTSD with a GAF of 55.  The examiner noted that the Veteran continued to display severe symptomatology with respect to nightmares and sleep disturbance.  The Veteran also displayed significant avoidance at work and had to change his environment to work independently and solitarily and avoid people of Asian descent.  However, the Veteran was able to maintain positive social relationships with a girlfriend and his son's family.  The examiner concluded that the Veteran's overall symptoms remained about the same since his last examination except that his nightmares and sleep disturbance may have mildly increased.  

During the June 2012 VA examination, the examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran's reported symptoms and social functioning mirrored those in the December 2010 examination and the examiner noted they were primarily the same.  Mental status examination was improved as no significant findings were reported.  The Veteran was recently diagnosed as having prostate cancer, which may have aggravated some of his anxiety, but not to the degree that it changed his functioning.  


The evidence regarding work and social functioning, including the symptoms reported by the Veteran and his girlfriend; the GAF score of 55 assigned during the 2010 VA examination; and the Veteran's own assessments, demonstrate no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning and more accurately reflect the level of the Veteran's symptoms and social and occupational functioning during the appellate period.  

Overall, the symptoms of PTSD have resulted in a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  

Although the Veteran had problems due to some neglect of personal hygiene and depression, which are listed in the criteria for the next higher rating, and the Veteran's had PTSD symptoms of irritability, intrusive thoughts, and hypervigilance, the symptoms do not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfered with routine activities, illogical or irrelevant a speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved and a rating greater than 50 percent is not warranted prior to February 11, 2013.  





Rating from February 11, 2013

The most significant complaints the Veteran had regarding his PTSD from February 11, 2013 were intrusive memories, flashbacks, nightmares, sleep problems, distress and marked physiologic reactivity after exposure to traumatic reminders, irritability, exaggerate startle response, hypervigilance, avoidance, social isolation, diminished interested or participation in activities, panic attacks more than once a week, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

A letter from his VA counselor dated February 2013 stated that the Veteran quit his job at the casino where he worked for 8 years in February 2010 as he had difficulty being around the Asian population there.  He quit as a result of low stress tolerance and triggered panic attacks when he saw Asians.  The Veteran reported that he was easily agitated and lost control in many situations.  He felt unable to stop the nightmares and would have trouble sleeping again after waking up from a nightmare.  His PTSD appeared to be getting worse since he quit his job and was diagnosed as having prostate cancer.  This condition was described as chronic and quite serious in nature.

During the January 2014 VA examination, the Veteran was found to have persistent negative trauma-related emotions, markedly diminished interest in activities and socializing, and feeling alienated from others.  He spent most of his time at home alone or with his girlfriend and enjoyed yard work and cooking.  The Veteran did have weekly visits with his son and grandchildren, who he would babysit when needed.  He denied having any regular contact with others aside from his girlfriend.  He did have some constricted affect with some reduced range of positive emotions, but was able to have "loving feelings."  He will wake up several times at night and will check all doors and windows each time.  He avoided crowded places and would only go shopping early when crowds are minimal.  He began avoiding even family gatherings.  He often wakes up with a sensation that "someone is watching me," even though he knows no one could be there and will check the house to be sure.  He was extremely nervous during the examination as it triggered increased stress and anxiety.  

The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's PTSD symptoms consisted of recurrent, involuntary, and intrusive distressing memories; nightmares; flashbacks; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Mental status examination revealed anxious mood and constricted affect consistent with his mood with very little modulation.  The examiner opined that the Veteran was not likely to be impaired in a work environment that required frequent interactions with customers, co-workers or supervisor.  His ability to respond appropriately to coworkers, supervisors, and/or the general public is considered intact with the exception of potential problems interacting with individuals of Asian descent.

The evidence regarding work and social functioning, including the symptoms reported by the Veteran; and the Veteran's own assessments, demonstrate no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning and more accurately reflect the level of the Veteran's symptoms and social and occupational functioning during the appellate period.  

Overall, the symptoms of PTSD have resulted in a disability picture that more nearly approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Although the Veteran has occupational and social impairment, the criteria for the next higher rating such as symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and disorientation to time or place, memory loss for names of close relatives, own occupation or own name, have not been demonstrated.  

Although the Veteran has some symptoms attributable to posttraumatic stress under DSM- IV, the symptoms do not more nearly approximate or equate to total occupational and social impairment or to the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The VA examiner did not find that the Veteran was unable to work due to his PTSD symptoms, though the VA counselor stated that his condition was quite serious in nature.  Significantly, the Veteran still maintains a good relationship with his family and girlfriend and is able to run errands and work around the house.

The preponderance of the evidence is against the claim; there is no doubt to be resolved and a rating greater than 70 percent is not warranted from February 11, 2013.  

Extraschedular considerations

The rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  There are no extraordinary manifestations and Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation for the service-connected PTSD is adequate and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Entitlement to a rating higher than 50 percent for PTSD before February 11, 2013, is denied.

Entitlement to a rating higher that 70 percent for PTSD from February 11, 2013, is denied.

REMAND

In the previous remand, the Board requested an opinion as to whether the Veteran's service-connected disabilities of posttraumatic stress disorder, hearing loss and prostate cancer, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In a January 2014 opinion, the examiner addressed the Veteran's ability to work based only on his service-connected PTSD.  The Board finds this opinion inadequate to decide the claim as there was no medical opinion addressing whether the Veteran's service-connected disabilities of hearing loss and prostate cancer, either alone or in the aggregate with PTSD, render him unable to secure or follow a substantially gainful occupation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  As such, further development is necessary for this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran's service connected disabilities preclude gainful employment.  The claim file must be made available to and reviewed by the examiner.

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities of posttraumatic stress disorder, hearing loss and prostate cancer, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner must provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions.

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


